September    19, 1975



The Honorable Tim Curry                          Opinion No. H- 697
District Attorney
Tarrant County Courthouse                        Re:   Application  of nepotism
Fort Worth,   Texas 76102                              law to county employees
                                                       covered by civil service.
Dear Mr.   Curry:

    You have asked about the relationship   between article 5996a, V. T. C. S., the
~epotism:~stafute.‘and.artic~~ 2372h:6,  V. T;~C,, S:,,: the~~:qunt)r.~ivi~,~ie~ce’~Act.
You explain that Tarrant County has instituted a civil service program and
that department heads under the program select those hired from applicants
scoring well on competitive   examinations.     But the commissioners  court,
although it plays no active role in the selection process,   regularly receives
and perfunctorily  approves a list of those selected.

    You specifically ask if it is illegal in such a situation for a county
department under the civil service act to employ persons closely related
to a commissioner,   and if it is, must those already so hired be dismissed?

    Article 5996a generally provides that no officer of a county or member
of a county board or court may appoint, vote for, or confirm the appoint-
ment to any office or position compensated    by public funds of any person
related to the person so appointing or so voting or to another member of
the board or court within the second degree by affinity or the third degree
of consanguinity.     See Letter Advisory No. 67 (1973).  County commissioners
are included.     V. TX   S., art. 5996b.

     This provision is not violated however,    if a relative aE a member of a
governing body is hired for a position authorized by that body, when the
governing body does not exercise     control over the person to be selected.
See Attorney General Letter Advisory      No. 79 (1973) and authorities   cited
therein.  Article 3902, V. T. C, S. , prohibits county commissioners     from




                                   p.   3022
The Honorable   Tim Curry,     page 2        (H-697)




attempting to influence the appointment of any person as a deputy, assistant,
or clerk in any county or precinct office, and while portions of that statute
have been superseded by article 3912k, V. T. C. S., and article 2372h-6,
V. T. C. S. (where adopted) we believe the prohibition retains vitality.  Further-
more,   under the County Civil Service Act the Civil Service Commission     has
elastic authority to make and enforce rules regarding the selection of county
employees    which are consistent with the purpose of the Act, which purpose
is the selection of county employees    on the basis of demonstrated merit and
the avoidance of politically  influenced decision to hire or fire.

     It follows that actions of the commissioners    court purporting  to approve
or disapprove the lists of persons selected to fill positions covered by
article 3902 are nullities.   cf.,  Tarrant County v. Smith, 81 S. W. 2d 537 (Tex.
Civ. App. --Ft.    Worth 1935, writ ref’d. ).  This is certainly the case where
the Civil Service Act is properly administered.

    Because the commissioners     court has no actual power to control and
should not undertake to control,  the selection of these employees,    we answer
your basic question in the negative,  to the extent that the positions are
covered by article 3902.

                           SUMMARY,

             It is not illegal for a county department under the
        County Civil Service Act to employ persons        -closely
        related to a county commissioner        where the commis-
        sioners court exercises      no control, directly or indirectly,
        over the selection process.

                                        /7Very     truly yours,




                                             Attorney   General   of Texas




                                 p.   3023
The Honorable   Tim Curry,   page 3        (H-697)




APPROVED:




Opinion Committee




                                      p.   3024